                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE


JAMES MCNEILL,

                     Petitioner,

       V.                                                 Civ. Act. No. 16-822-RGA

CLAIRE DEMATTEIS, Commissioner,
ROBERT MAY, Warden, and ATTORNEY
GENERAL OF THE STATE OF DELAWARE,

                     Respondents. 1




                                   MEMORANDUM OPINION




J. Brendan O'Neill, Office of Defense Services for the State of Delaware, Wilmington,
Delaware. Attorney for Petitioner.

Brian L. Arban, Deputy Attorney General, Delaware Department of Justice, Wilmington,
Delaware. Attorney for Respondents.




September .&_, 2019
Wilmington, Delaware




Commissioner Claire DeMatteis and Warden Robert May have replaced former Commissioner
1

Robert M. Coupe and former Warden G.R. Johnson, original parties to this case. See Fed. R.
Civ. P. 1 l(d).
ANDREWS, UNI E           STATES DISTRICT JUDGE:

       Pending before the Court is an Application For A Writ Of Habeas Corpus Pursuant To 28

U.S.C. § 2254 ("Petition") filed by Petitioner James McNeil!. (D.I. 2) The State filed an

Answer in opposition, to which Petitioner filed a Reply. (D.I. 18; D.I. 23) For the reasons

discussed, the Court will deny Petitioner' s § 2254 Petition.

I.     BACKGROUND

        On September 2013 , Petitioner pled guilty to aggravated possession of cocaine and

aggravated possession of alprazolam. (D .I. 18 at 1) On that same day, the Superior Court

sentenced Petitioner as follows : (1) for possession of cocaine, to five years of Level V

incarceration and successful completion of a drug treatment program; and (2) for possession of

alprazolam, one year at Level V, suspended for one year of Level III probation. (D.I. 18 at 2)

Petitioner did not file a direct appeal.

        On May 8, 2014, Delaware' s Office of Defense Services ("OPD") filed a motion for post-

conviction relief pursuant to Delaware Superior Court Criminal Rule 61 ("Rule 61 motion") on

Petitioner' s behalf, which the Superior Court dismissed on December 3, 2014. (D.I. 18 at 2).

The Delaware Supreme Court affirmed the Superior Court' s denial of Petitioner' s Rule 61

motion on October 12, 2015 . (D.I. 18 at 2)

        On September 19, 2016, the OPD filed a § 2254 Petition on Petitioner' s behalf, asserting

that Petitioner' s lack of knowledge of the OCME misconduct was material to his decision to

plead guilty and, therefore, his guilty plea was involuntary pursuant to Brady v. United States,

397 U.S. 742, 748 (1970). (D.I. 2) Petitioner also argues that the Delaware Supreme Court

made unreasonable findings of fact during his post-conviction appeal regarding OCME
misconduct. The State filed an Answer asserting that the Petition should be denied as time-

barred and, alternatively, as meritless. (D.I. 18) Petitioner filed a Reply in opposition. (D.I. 23)

       A. OCME CRIMINAL INVESTIGATION

       The relevant information regarding the OCME evidence mishandling is set forth below:

               In February 2014, the Delaware State Police ("DSP") and the
               Department of Justice ("DOJ") began an investigation into
               criminal misconduct occurring in the Controlled Substances Unit
               of the OCME.

               The investigation revealed that some drug evidence sent to
               the OCME for testing had been stolen by OCME employees in
               some cases and was unaccounted for in other cases. Oversight of
               the lab had been lacking, and security procedures had not been
               followed. One employee was accused of "dry lab bing" (or
               declaring a test result without actually conducting a test of the
               evidence) in several cases. Although the investigation remains
               ongoing, to date, three OCME employees have been suspended
               (two of those employees have been criminally indicted), and the
               Chief Medical Examiner has been fired.

                There is no evidence to suggest that OCME employees tampered
                with drug evidence by adding known controlled substances to the
                evidence they received for testing in order to achieve positive
                results and secure convictions. That is, there is no evidence that
                the OCME staff "planted" evidence to wrongly obtain convictions.
                Rather, the employees who stole the evidence did so because it in
                fact consisted of illegal narcotics that they could resell or take for
                personal use.


Brown v. State, 108 A.3d 1201 , 1204-05 (Del. 2015).


II.     PETITION IS NOT TIME-BARRED

        The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDP A") prescribes a one-

year period of limitations for the filing of habeas petitions by state prisoners, which begins to run

from the latest of:


                                                  2
                (A) the date on which the judgment became final by the conclusion
                of direct review or the expiration of the time for seeking such
                review;

                (B) the date on which the impediment to filing an application
                created by State action in violation of the Constitution or laws of
                the United States is removed, if the applicant was prevented from
                filing by such State action;

                (C) the date on which the constitutional right asserted was initially
                recognized by the Supreme Court, if the right has been newly
                recognized by the Supreme Court and made retroactively
                applicable to cases on collateral review; or

                (D) the date on which the factual predicate of the claim or claims
                presented could have been discovered through the exercise of due
                diligence.

28 U.S.C. § 2244(d)(l). AEDPA's limitations period is subject to statutory and equitable tolling.

See Hollandv. Florida, 560 U.S. 631,645 (2010) (equitable tolling); 28 U.S.C. § 2244(d)(2)

(statutory tolling).

        Petitioner's§ 2254 Petition, filed in 2016, is subject to the one-year limitations period

contained in§ 2244(d)(l). See Lindh v. Murphy, 521 U.S. 320,336 (1997). The State contends

that the starting date for the limitations period is October 4, 2013, the date on which Petitioner' s

conviction became final. (D.I. 18 at 6) Petitioner, however, appears to assert that he is entitled

to a later starting date for AEDPA's limitations period-April 15, 2014-under § 2244(d)(l)(D),

because that is the date on which the State began to notify defendants in certain active cases

about the OCME evidence misconduct. (D.I. 23 at 6-7)

        In order to determine if the April 15, 2014 revelation of the OCME misconduct

constitutes a newly discovered factual predicate warranting a later starting date for the

limitations period under §2244(d)(l)(D), the Court must first distill Petitioner's OCME argument

to its core. The argument appears to be two-fold. First, Petitioner asserts a twist on the typical
                                                3
Brady v. Maryland, 373 U.S. 83 (1963) by alleging that the State' s affirmative representation

that it had fulfilled its Brady v. Maryland obligation when, in fact, it did not disclose the at-that-

time undiscovered OCME misconduct, violated his constitutional rights and affected his ability

to voluntarily enter a guilty plea. Second, he contends that the Delaware state courts should have

deemed his guilty plea involuntary under Brady v. United States, 397 U.S. 742, 748 (1970) due

to the State's failure to disclose the Brady v. Mary land evidence, i.e., the OCME misconduct. In

short, Petitioner asserts that his lack of knowledge about the OCME misconduct is vital to his

habeas claim because that lack of knowledge rendered his guilty plea involuntary and unknowing

under Brady v. United States.

        Pursuant to Brady v. United States, a guilty plea is considered involuntary if it is

"induced by threats (or promises to discontinue improper harassment), misrepresentation

(including unfulfilled or unfillable promises), or perhaps by promises that are by their nature

improper as having no proper relationship to the prosecutor's business (e.g. bribes)." Brady, 397

U.S. at 755. A violation of Brady v. Maryland occurs when the government fails to disclose

evidence materially favorable to the accused, including both impeachment evidence and

exculpatory evidence. 2 See United States v. Bagley, 473 U.S . 667, 676 (1985). For purposes of

the inquiry under § 2244( d)(l )(D), whether or not the OCME misconduct affected, or could have

affected, Petitioner' s decision to plead guilty depends on whether the drugs in his case were

tested by the OCME and the results were provided to him prior to entering a plea. Therefore, in


2
 A petitioner establishes a Brady v. Maryland violation by showing that: (1) the evidence at issue
was favorable to the accused, either because it was exculpatory or it had impeachment value: (2)
the prosecution suppressed the evidence, either willfully or inadvertently; and (3) the evidence
was material. See Strickler v. Greene, 527 U.S . 263 , 281-82 (1999); Lambert v. Blackwell, 387
F .3d 210, 252 (3d Cir. 2004 ).

                                                   4
order to trigger a later starting date under § 2244(d)(l )(D) for this involuntary plea/Brady v.

Maryland Claim, Petitioner must show that (1) the drug evidence in his case was tested by the

OCME and he received the results of the test before entering a plea; and (2) exercising due

diligence, he could not have learned that the evidence in his case may have been part of the

compromised drug evidence involved in the OCME scandal until April 15, 2014. For the

following reasons, the Court concludes that Petitioner has met this burden.

       First, Petitioner pled guilty on September 4, 2013 . The OCME report concerning the

drug evidence in this case is signed and dated July 17, 2013 , and presumably, was provided to

Petitioner on or around that date. (D.I. 22-8 at 393) Second, facts sufficient to provide a basis

for a good faith claim that state employees engaged in impermissible conduct were not available

to defense counsel until April 15, 2014 when, as part of its Brady v. Mary land obligation, the

State informed Petitioner and other defendants that all drug evidence housed at the lab was

susceptible to compromise.3 (D.I. 23 at 7)

        Given these circumstances, the Court concludes that AEDPA' s limitations period in this

case began to run on April 15, 2014. 4 Accordingly, to comply with the one-year limitations


3
 Although the Delaware State Police ("DSP") began its investigation into compromised drug
evidence on January 15, 2014, and the Attorney General ' s office informed defense counsel on
February 21 , 2014 that an investigation into the evidentiary practices at the OCME had started on
February 20, 2014, the Court concurs with Petitioner' s contention that sufficient facts for the
instant argument were not available until the State provided the relevant information on April 15,
2015 . See Eiden: Investigation ofState Medical Examiner 's Drug Lab Reveals Systemic
Failings, Urgent Ne edfor Ref orm , Dep ' t of Justice, Att' y Gen. ' s Website (June 19, 2014),
https://news.delaware.gov/2014/06/19/biden-investigation-of-state-medical-examiners-drug-lab-
reveals-systemic-failings-urgent-need-for-reform/.

4
 The State relies on Harmon v. Johnson, 2016 WL 183899, at *3 (D. Del. Jan. 14, 2016) to
support its argument that§ 2254(d)(l)(D) is inapplicable and therefore cannot trigger a later
starting date in Petitioner' s case. The Court disagrees, because Harmon is distinguishable.
Harmon argued that his conviction should be vacated because the State violated Brady v.
                                                   5
period, Petitioner had to file his§ 2254 petition by April 15, 2015. See Wilson v. Beard, 426

F.3d 653 (3d Cir. 2005) (holding that Federal Rule of Civil Procedure 6(a) and (e) applies to

federal habeas petitions); Phlipot v. Johnson, 2015 WL 1906127, at *3 n. 3 (D. Del. Apr. 27,

2015) (AEDPA's one-year limitations period is calculated according to the anniversary method,

i.e. , the limitations period expires on the anniversary of the date it began to run).

        Petitioner did not file the instant § 2254 Petition until September 19, 2016, approximately

one year and five months after the expiration of AEDP A' s statute of limitations. Therefore, the

Petition is time-barred, unless the limitations period can be statutorily or equitably tolled. See

Holland v. Florida, 560 U.S. 631 , 645 (2010)(equitable tolling) ; 28 U.S.C. § 2244(d)(2)

(statutory tolling).

        A. Statutory Tolling

        Pursuant to § 2244(d)(2), a properly filed application for state collateral review tolls

AEDPA' s limitations period during the time the application is pending in the state courts,

including any post-conviction appeals, provided that the application is filed during AEDP A' s

one-year limitations period. Swartz v. Meyers, 204 F.3d 417, 424-25 (3d Cir. 2000). However,


Maryland by failing to disclose its knowledge of the OCME drug evidence scandal during his
plea process and by waiting until long after his conviction in 2012 to disclose the tampering. See
Harmon , 2016 WL 183899, at *2-3. However, since the drug evidence in Harmon was never
sent to the OCME for testing, the court found that the revelation of the OCME scandal in 2014
could not constitute a new factual predicate for Harmon' s substantive Brady v. Maryland claim.
Id. Here, unlike Harmon, Petitioner argues that the alleged lack of knowledge of the OCME
misconduct was material to his decision to plead guilty, thereby rendering his guilty plea
involuntary under Brady v. United States. In addition, unlike in Harmon , the drug evidence in
Petitioner's case was sent to the OCME for further testing after the initial field test, and
Petitioner received a copy of the OCME report prior to pleading guilty. Thus, given these
circumstances, the Court concludes that the revelation of the OCME scandal constitutes a new
factual predicate for Petitioner's instant argument.


                                                   6
the limitations period is not tolled during the ninety days a petitioner has to file a petition for a

writ of certiorari in the United States Supreme Court regarding a judgment denying a state post-

conviction motion. See Stokes v. Dist. Attorney of Philadelphia, 247 F.3d 539, 542 (3d Cir.

2001).

         Here, when Petitioner filed his Rule 61 motion on May 8, 2014, twenty-three days of

AEDPA' s limitations period had already expired. The Rule 61 motion tolled the limitations

from May 8, 2014 through October 12, 2015, the date on which the Delaware Supreme Court

affirmed the Superior Court' s denial of the motion. The limitations clock started to run again on

October 13, 2015, and ran the remaining 342 days without interruption until AEDPA' s

limitations period expired on September 19, 2016 . However, since Petitioner filed his Petition

on September 19, 2016, the Petition is timely. Given these circumstances, the Court will review

the Petition.

III.     STAND ARD OF REVIEW

         When a state' s highest court has adjudicated a federal habeas claim on the merits, the

federal court must review the claim under the deferential standard contained in 28 U.S.C. §

2254(d). A claim has been "adjudicated on the merits" for the purposes of 28 U.S.C. § 2254(d)

if the state court decision finally resolves the claim on the basis of its substance, rather than on a

procedural or some other ground. See Thomas v. Horn , 570 F.3d 105, 115 (3d Cir. 2009).

Pursuant to 28 U.S.C. § 2254(d), federal habeas relief may only be granted if the state court's

decision was "contrary to, or involved an unreasonable application of, clearly established Federal

law, as determined by the Supreme Court of the United States," or the state court' s decision was

an unreasonable determination of the facts based on the evidence adduced in the trial. See 28

U.S.C. § 2254(d)(l) & (2); see also Williams v. Taylor , 529 U.S. 362,412 (2000); Appel v. Horn ,
                                                   7
250 F.3d 203, 210 (3d Cir. 2001). This deferential standard of§ 2254(d) applies even "when a

state court' s order is unaccompanied by an opinion explaining the reasons relief has been

denied." As recently explained by the Supreme Court, "it may be presumed that the state court

adjudicated the claim on the merits in the absence of any indication or state-law procedural

principles to the contrary." Harrington v. Richter, 562 U.S. 86, 98-100 (2011).

        Finally, a federal court must presume that the state court's determinations of factual

issues are correct. See 28 U.S.C. § 2254(e)(l); see also Appel, 250 F.3d at 210. This

presumption of correctness applies to both explicit and implicit findings of fact, and is only

rebutted by clear and convincing evidence to the contrary. See 28 U.S.C. § 2254(e)(l); see also

Campbell v. Vaughn, 209 F.3d 280,286 (3d Cir. 2000); Miller-El v. Cockrell, 537 U.S. 322, 341

(2003) (stating that the clear and convincing standard in§ 2254(e)(l) applies to factual issues,

whereas the unreasonable application standard of § 2254(d)(2) applies to factual decisions).

IV.     DISCUSSION

        A.      Claim One: Unreasonable Application of Brady v. United States.

        In Claim One, Petitioner contends that the Delaware Supreme Court did not comply with

Brady v. United States' requirement that "all of the relevant circumstances surrounding" the plea

must be considered when assessing if his plea was voluntary. (D.I. 15 at 21) He asserts that the

Delaware Supreme Court erred by focusing on his admission of guilt during the plea colloquy,

contending that a "defendant's recitals on the record at the time he entered his guilty plea do not

foreclose proof at a later time that those themselves were involuntary," and "the assessment of

such proof does not involve any question of guilt or innocence." (D.I. 15 at 20) Specifically, he

alleges that,

                [i]n addition to the OCME misconduct itself, the State's failure to
                disclose that misconduct can render an otherwise voluntary plea


                                                 8
               involuntary. Each individual prosecutor has a duty to learn of any
               favorable evidence known to others acting on the government' s
               behalf in the case, including police. This duty extends beyond
               police to any investigating agency. The state court previously
               found and the State conceded that evidence of the misconduct at
               [the] OCME was Brady v. Maryland material 5 in that it was
               relevant to impeachment. Even though, through no fault of the
               prosecutor, this evidence was not provided to [Petitioner], the State
               represented to him that it had satisfied its Brady obligation.
               Accordingly, the deceitful nature of the misconduct by a member
               of the prosecution team led to the prosecutor' s misrepresentation to
               [Petitioner] . He was entitled to presume that prosecutors had
               discharged their official duties [] because they told him they had.
               Thus, assuming, arguendo, the State does not generally have a
               constitutional obligation to provide Brady material prior to the
               guilty plea, this Court must recognize, as does the United States
               Supreme Court, that the State does have a constitutional obligation
               not to mislead a defendant.

(D.I. 15 at 29-30)

       Citing to the First Circuit's decision in Ferrara v. United States, 456 F.3d 278 (1 st Cir.

2006), Petitioner asserts that the OCME misconduct rendered his guilty plea involuntary because

it was egregious, antedated Petitioner' s plea, is imputed to the State, and was material to



5
 Petitioner's instant argument that the State' s assertion it had fulfilled its Brady v. Maryland
obligation constituted an affirmative misrepresentation for Brady v. United States purposes is a
twist on the typical Brady v. Maryland argument. In many of the initial Rule 61 proceedings
involving the OCME misconduct filed in the Delaware state courts, one of the primary
arguments was that the State violated the defendants ' rights under Brady v. Maryland by failing
to disclose the ongoing misconduct at the OCME at the time their cases were pending. See State
v. Miller, 2017 1969780, at *6 (Del. Super. Ct. May 11 , 2017). The Delaware courts rejected
this argument pursuant to United States v. Ruiz, 536 U.S . 622, 629 (2002), explaining that the
State does not have a constitutional requirement to disclose material impeachment evidence
prior to a defendant entering a guilty plea. See Miller, 2017 WL 1969780, at *7. The Court
presumes that Petitioner' s acknowledgement in this proceeding that the "State does not generally
have a constitutional obligation to provide Brady material prior to the guilty plea" is due to the
Delaware state courts' rejection of his "typical" Brady v. Maryland argument. However,
Petitioner' s argument that the State has a constitutional obligation not to mislead a defendant
appears to be premised on a combination of principles derived from Brady v. Maryland and
Ferrara.



                                                  9
Petitioner' s choice to plead guilty.6 (D.I. 15 at 27-30) In Ferrara , the First Circuit held that a

defendant may "collaterally attack his sentence on the ground that his guilty plea was not

knowing or voluntary if his claim is based on evidence not available to him at the time of the

plea," without distinguishing between evidence that is newly discovered and evidence that was

withheld as a result of a Brady v. Mary land violation. Ferrara, 456 F.3d at 289. The Ferrara

Court established a two-pronged test for determining if a defendant has a right to rescind his

guilty plea because of newly discovered government misconduct: (1) egregious impermissible

government misconduct antedated the entry of the plea; and (2) the misconduct influenced the

defendant's decision to plead guilty or, in in other words, the misconduct was material to that

choice. See Ferrara, 456 F.3d at 290.

        Petitioner presented essentially the same argument to the Delaware Supreme Court on

post-conviction appeal, which denied the argument as meritless. Since the Delaware Supreme

Court in Petitioner' s case relied on Aricidiacono when it denied instant argument, the Court will

also reference Aricidiacono when analyzing the Delaware Supreme Court' s decision under

§ 2254(d)(l).

        In Aricidiacono, the Delaware Supreme Court rejected the defendants ' due process

argument that their pleas were involuntary under Brady v. United States, explaining:

                [T]he defendants here submitted no evidence to suggest a natural
                inference that any misconduct at the OCME (or lack of knowledge
                of that conduct) coerced or otherwise induced the defendants to
                falsely plead guilty.
6
 The United States District Court for the District of Massachusetts has applied Ferrara 's two-
step approach in numerous proceedings brought under 28 U .S.C. § 2255 where the movants
sought to revoke their guilty pleas based on the misconduct of forensic scientist Annie Dookhan.
In those cases, the movants generally sought to vacate their sentences by arguing that their guilty
pleas were obtained in violation "of the Due Process Clause of the Fifth Amendment because of
the government' s failure to disclose the full range of Dookhan' s malfeasance." United States v.
Wilkins, 943 F. Supp. 2d 248, 254 (D. Mass. 2013 ).


                                                  10
               Tellingly, the defendants do not in any way argue that the State
               knew about the problems at the OCME when they pled guilty and
               failed to disclose those problems; that the State engaged in any
               coercive or improper behavior to procure their pleas; or that any of
               the defendants in fact gave a false admission. The last point bears
               reiteration: not one of the defendants argues that she was not in
               fact not in possession of illegal narcotics and that her plea was
               false. Rather the suggestion is solely that the defendants would not
               have pled or would have gotten better deals if they had known of
               the problems at the OCME.

Aricidiacono, 125 A.3d at 679. The Aricidiacono Court also rejected the argument- which was

premised on the First Circuit's decision in Ferrara - that the defendants ' pleas were rendered

involuntary due to the "egregious" OCME misconduct that antedated their pleas, because none of

the defendants asserted that they "were not in fact telling the truth when they freely admitted

their factual guilt." Aricidiacono, 125 A.3d at 680. Describing Ferrara's "egregious

misconduct" rationale as a "gloss on Brady v. United States," the Delaware Supreme Court

refused to "embrace" the defendants' "egregious misconduct" argument. Nevertheless, the

Delaware Supreme Court noted that "even if there was conduct at the OCME that could be said

to be egregious, we have determined, in accordance with our prior reasoning in Ira Brown v.

State and Anzara Brown v. State, that this conduct did not materially affect any of the pleas."

Aricidiacono, 125 A.3d at 680 n. 24. The Delaware Supreme Court opined:

               Put simply, the defendants were unable to identify any equitable
               reason why they should not be held to their pleas. We have no
               doubt that the defendants and their counsel wish they had known
               of the problems at the OCME when the defendants voluntarily
               admitted their guilt and used their acceptance of responsibility to
               get charges dropped and secure sentences far below the statutory
               maximum. It may be the case that knowing about the OCME
               problems would have given the defendants more bargaining
               leverage. But that possibility is not a basis for concluding that the
               defendants were unfairly convicted after a voluntary plea. Each of
               these defendants had every opportunity to claim that she was in
               fact not guilty, to contend that she did not possess illegal drugs,


                                                11
               and to go to trial. To this day, not one advances the contention that
               she was in fact innocent.

Aricidiacono, 125 A.3d at 681.

       With respect to the Court's§ 2254(d)(l) inquiry in this case, both Parties acknowledge

that the clearly established federal law governing the voluntariness of guilty plea claims is the

standard articulated in Brady v. United States. Petitioner, however, argues that the Court should

incorporate Ferrara's approach and consider undisclosed "egregious government misconduct"

preceding the entry of a guilty plea as a relevant circumstance under Brady v. United States,

namely, a misrepresentation that induced Petitioner to enter a guilty plea. The Court is not

persuaded. First, Ferrara does not constitute "clearly established federal law" because it is not a

decision issued by the United States Supreme Court. Second, the Court has not uncovered any

Supreme Court precedent adopting Ferrara's rationale equating "egregious undisclosed

government misconduct" with a misrepresentation capable of rendering a guilty plea

involuntary. 7 And finally, the Court has not found any Third Circuit case law mirroring

Ferrara's holding or explicitly adopting its reasoning. Indeed, at least one federal district court

has criticized Ferrara as an overly "expansive interpretation of the relevant language from Brady



7
 In addition to the reasons set forth in the text of the Opinion, the following three circumstances
demonstrate why the Ferrara decision has limited applicability in this particular context. First,
the defendant in Ferrara asserted he was actually innocent of the charge to which he pled guilty,
but Petitioner has not asserted his factual innocence. See Ferrara, 384 F. Supp. 2d 384, 388 (D.
Mass. 2005). Second, the prosecutor in Ferrara was actively involved in witness manipulation
and suppression of affirmative evidence directly related to the defendant' s innocence, but here,
the prosecutor was not aware of the OCME misconduct when Petitioner entered his plea and did
not actively suppress that information. See Ferrara, 456 F.3d at 291 (the "outrageous conduct"
in Ferrara consisted of manipulating a witness, and then "represent[ing] to the court and the
defense that the witness was going to confirm [a] story" inculpating the defendant in a murder
plot, when in fact the witness had provided the government with affirmative evidence of the
defendant's innocence.). Finally, the evidence in Ferrara was exculpatory because it directly
implicated the defendant's innocence, but, as explained in the text of the Opinion, the OCME
misconduct constituted impeachment evidence. See Ferrara, 456 F.3d at 292 .

                                                 12
v. United State ." 8 Hasbajrami v. United States, 2014 WL 4954596, at *3 (E.D.N.Y. Oct. 2,

2014). To the extent Petitioner asserts that the Delaware Supreme Court unreasonably applied

clearly established federal law by failing to apply Ferrara, it is unavailing for the reasons just

stated.

          Even if Petitioner' s argument is not considered to be premised specifically on Ferrara,

but rather, on general due process principles established in Brady v. United States, he is not

entitled to habeas relief. In Brady v. United States, the Supreme Court determined that a guilty

plea is not rendered invalid merely because it is entered to avoid a harsher sentence, explaining:

                 A plea of guilty entered by one fully aware of the direct
                 consequences, including the actual value of any commitments
                 made to him by the court, prosecutor, or his own counsel, must
                 stand unless induced by threats (or promises to discontinue
                 improper harassment), misrepresentation (including unfulfilled or
                 unfulfillable promises), or perhaps by promises that are by their
                 nature improper as having no proper relationship to the
                 prosecutor' s business (e.g. bribes).

Brady v. United States, 397 U.S. at 755 ; see also Tollett v. Henderson , 411 U.S. 258, 267 (1973)

(explaining a defendant may challenge a conviction based on a guilty plea on the ground that the

plea was not "voluntary and intelligent."); Hill v. Lockhart, 474 U.S. 52, 56 (1985) (noting that

the "longstanding test for determining the validity of a guilty plea is whether the plea represents

a voluntary and intelligent choice among the alternative choices of action open to the

defendant."). The Supreme Court has noted that a plea is involuntary if it is induced by "actual

or threatened physical harm or by mental coercion overbearing the will of the defendant," or if

the defendant is so "gripped" by fear or hope of leniency that he cannot "rationally weigh the

advantages of going to trial against the advantages of pleading guilty." Brady v. United States,
8
 Interestingly, "[o]f the federal courts to have addressed post-conviction petitions under Brady
and Ferrara in the wake of the Dookhan scandal, not one has vacated a guilty plea." Castro v.
United States, 272 F. Supp. 3d 268, 274 (D. Mass. 2017).


                                                  13
397 U.S . at 750 However, a plea is not involuntary "whenever motivated by the defendant' s

desire to accept the certainty or probability of a lesser penalty rather than face a wider range of

possibilities extending from acquittal to conviction and a higher penalty authorized by law for

the crime charged." Id. at 751.

       Significantly, "the voluntariness of [a defendant's] plea can be determined only by

considering all of the relevant circumstances surrounding it." Brady v. United States, 397 U.S. at

749. While the Supreme Court has not articulated a list of the "relevant circumstances" to be

considered when assessing the voluntariness of a plea, the Supreme Court has noted that a plea is

not unintelligent just because later events prove that going to trial may have been a wiser choice:

               Often the decision to plead guilty is heavily influenced by the
               defendant's appraisal of the prosecution's case against him and by
               the apparent likelihood of securing leniency should a guilty plea be
               offered and accepted. Considerations like these frequently present
               imponderable questions for which there are no certain answers;
               judgments may be made that in the light of later events seem
               improvident, although they were perfectly sensible at the time. The
               rule that a plea must be intelligently made to be valid does not
               require that a plea be vulnerable to later attack if the defendant did
               not correctly assess every relevant factor entering into his decision.
               A defendant is not entitled to withdraw his plea merely because he
               discovers long after the plea has been accepted that his calculus
               misapprehended the quality of the State's case or the likely
               penalties attached to alternative courses of action. More
               particularly, absent misrepresentation or other impermissible
               conduct by state agents, a voluntary plea of guilty intelligently
               made in the light of the then applicable law does not become
               vulnerable because later judicial decisions indicate that the plea
               rested on a faulty premise.

Brady v. United States, 397 U.S. at 756--57. The Supreme Court has reaffirmed this principle

while underscoring the inherent risk of entering a guilty plea, stating:

               the decision to plead guilty before the evidence is in frequently
               involves the making of difficult judgments. All the pertinent facts
               normally cannot be known unless witnesses are examined and
               cross-examined in court. Even then the truth will often be in


                                                 14
                dispute. In the face of unavoidable uncertainty, the defendant and
                his counsel must make their best judgment as to the weight of the
                State's case ... Waiving trial entails the inherent risk that the
                good-faith evaluations of a reasonably competent attorney will tum
                out to be mistaken either as to the facts or as to what a court' s
                judgment might be on given facts.

McMann v. Richardson, 397 U.S. 759, 769-70 (1970). 756. The Supreme Court has also

advised that:

                The rule that a plea must be intelligently made to be valid does not
                require that plea be vulnerable to later attack if the defendant did
                not correctly assess every relevant factor entering into his decision.
                A defendant is not entitled to withdraw his plea merely because he
                discovers long after the plea has been accepted that his calculus
                misapprehended the quality of the State's case.

Brady v. United States, 397 U.S. at 757. In other words, "the Constitution, in respect to a

defendant' s awareness of relevant circumstances, does not require complete knowledge of the

relevant circumstances, but permits a court to accept a guilty plea . .. despite various forms of

misapprehension under which a defendant might labor." United States v. Ruiz, 536 U.S. 622,

630 (2002) (emphasis added).

       Finally, it is well-settled that a petitioner challenging the voluntary nature of his plea on

habeas review faces a heavy burden. See Zilich v. Reid, 36 F.3d 317, 320 (3d Cir. 1994). The

"representations of the defendant, his lawyer, and the prosecutor at [a plea] hearing, as well as

any findings made by the judge accepting the plea, constitute a formidable barrier in any

subsequent collateral proceedings. Solemn declarations in open court carry a strong presumption

of verity." Blackledge v. Allison, 431 U.S . 63 , 73-74 (1977). Significantly, there is

                no requirement in the Constitution that defendant must be
                permitted to disown his solemn admissions in open court that he
                committed the act with which he is charged simply because it later
                develops that the state would have had a weaker case than the
                defendant had thought or that he maximum penalty then assumed



                                                 15
               applicable has been held inapplicable m subsequent judicial
               decisions.

Brady v. United States, 397 U.S. at 757.

       After reviewing the Delaware Supreme Court' s decision within the aforementioned legal

framework, the Court concludes that the Delaware Supreme Court did not unreasonably apply

Brady v. United States and its progeny by holding that Petitioner' s lack of knowledge about the

OCME misconduct did not render his guilty plea involuntary.9 Instead, the Delaware Supreme

Court considered the "relevant circumstances" required by Brady v. United States when

assessing the voluntariness of Petitioner' s plea. For instance, the Delaware Supreme Court

considered the substantial benefit Petitioner derived from pleading guilty, as demonstrated by its

statement that, " [a]s to [the other] defendants, the State notes the substantial benefits the

defendants obtained by the plea process, with most defendants obtaining a plea to a greatly

reduced set of charges and to sentences far below that which they could have received had they

gone to trial." Aricidiacono, 125 A.3d at 680. In this case, Petitioner was charged with

aggravated possession of cocaine, aggravated possession of alprazolam, aggravated possession of

oxycodone, and possession of drug paraphernalia. (D.I. 18 at 1) He entered a guilty plea to

aggravated possession of cocaine and alprazolam, in exchange for which the State agreed to

dismiss the remaining two charges. (D .I. 18 at 1) In addition, the State agreed that it would not

seek to declare Petitioner a habitual offender "for purposes of this plea offer only." (D.I. 22-4 at

124)
9
 In this proceeding, Petitioner states that "his present claim does not contradict the statements he
made during his plea colloquy," and he also states that he is not contradicting "any assertion
made during the plea colloquy that the attorney did so advise him [of the rights he was waiving
by entering the plea]." (D.I. 7 at 21 & n. 82) Given Petitioner' s concession, the Court accepts as
correct the Delaware Supreme Court' s determination that Petitioner freely admitted his guilt
during the plea colloquy, thereby rendering an independent analysis of Petitioner's plea colloquy
under Blackledge unnecessary.


                                                  16
       Additionally, the Delaware Supreme Court stated it was "adher[ing]" to its prior decision

in Brewer v. State in rejecting Petitioner's argument 10 and, in Brewer, the Delaware Supreme

Court opined:

                In his guilty plea colloquy, Brewer affirmed that he was "guilty of
                possession with intent to deliver cocaine." At no point has Brewer
                argued that he was actually innocent. As we emphasized in
                affirming the denial of Brewer' s first motion for postconviction
                relief, Brewer' s guilty plea was knowing and voluntary. Brewer is
                therefore bound by the statements he made to the Superior Court
                before his plea was accepted and he is prevented from reopening
                his case to make claims that do not address his guilty and involve
                impeachment evidence that would only be relevant at trial.

                Brewer' s reliance on decisions based upon language in Brady v.
                United States does not change this result. In Brady, the United
                States Supreme Court held that "a voluntary plea of guilty
                intelligently made in the light of the then applicable law does not
                become vulnerable because later judicial decisions indicate that the
                plea rested on a faulty premise." The Court clarified that " [o]f
                course, the agents of the State may not produce a plea by actual or
                threatened physical harm or by mental coercion overbearing the
                will of the defendant." As long as the defendant can "with the help
                of counsel, rationally weigh the advantages of going to trial against
                the advantages of pleading guilty," the Court determined there is
                no constitutional cause for concern.

                Brewer has failed to allege any improper coercion that undermined
                his ability to rationally weigh the advantages or disadvantages of
                trial. Nothing in Brewer' s opening brief suggests that he was
                strong-armed by State agents. Instead, Brewer claims that the
                positive OCME drug results were a significant factor in his
                decision to plead guilty and that he would not have pled guilty if
                he had known of the misconduct at the OCME. Brewer fails,
                however, to tie any of the OCME misconduct to the facts of his
                case. Brewer has not shown that his guilty plea was the result of
                improper coercion and does not claim to be actually innocent.

Brewer v. State, 119 A.3d 42 (Table), 2015 WL 4606541 , at *2-*3 (Del. July 30, 2015).

       The Brewer excerpt demonstrates that, as clearly mandated by Brady v. United States, the

Delaware Supreme Court considered if Petitioner entered the plea upon the advice of competent
10
 Aricidiacono, 125 A.3d at 680.

                                                 17
counsel. The excerpt also demonstrates that the Delaware Supreme Court considered, but

concluded, that the unrelated general OCME misconduct did not amount to improper coercion,

nor did it affect Petitioner' s awareness of the direct consequences of pleading guilty. The

Delaware Supreme Court explained that "the defendants here submitted no evidence to suggest a

natural inference that any misconduct at the OCME (or lack of knowledge of that conduct)

coerced or otherwise induced the defendants to falsely plead guilty." Aricidiacono , 125 A.3d at

679. As the Court explains in its discussion regarding Claim Two, the Delaware Supreme Court

reasonably determined the facts by concluding that Petitioner failed to demonstrate that his case

was tainted by the OCME misconduct. Consequently, the Delaware Supreme Court' s refusal to

issue a per se determination that the general existence of OCME misconduct was sufficient to

render Petitioner' s guilty plea involuntary, without proof that there was any actual OCME

misconduct with respect to the evidence in Petitioner' s case, did not violate Brady v. United

States.

          Similarly, the Delaware Supreme Court did not violate Brady v. United States by placing

great significance on Petitioner' s admission of guilt during the plea colloquy, because it

considered this fact in conjunction with Petitioner' s failure to assert his factual innocence during

or after the plea. An admission of guilt "is entitled to significant (albeit not dispositive) weight

when, as now, [a defendant] seeks to vacate that plea through a collateral attack." Wilkins , 754

F.3d at 30. "Such an admission is especially compelling because [he] neither attempts to explain

it away nor makes any assertion of factual innocence." Id.

          Given Petitioner' s failure to demonstrate a link between the misconduct and his case,

Petitioner' s unawareness of the unrelated general OCME misconduct only amounted to one of




                                                  18
the "various forms of misapprehension under which a defendant might labor." 11 See Ruiz, 536

U.S. at 630. As Petitioner concedes, and the body of Delaware caselaw concerning the OCME

misconduct demonstrates, the OCME investigation constitutes impeachment evidence that would

only be useful if Petitioner had decided to go to trial. See Ira Brown, 108 A.3d at 1206-07. In

Ruiz, the United States Supreme Court specifically held that the Government is not

constitutionally required to disclose material impeachment evidence prior to entering a plea

agreement with a criminal defendant. See Ruiz, 536 U.S . at 633 . The Ruiz Court explained:

                It is particularly difficult to characterize impeachment information
               as critical information of which the defendant must always be
               aware prior to pleading guilty given the random way in which such
               information may, or may not, help a particular defendant. The
               degree of help that impeachment information can provide will
               depend upon the defendant's own independent knowledge of the
               prosecution' s potential case - a matter that the Constitution does
               not require prosecutors to disclose.

Ruiz, 536 U.S. at 629. The Supreme Court also recently reaffirmed that "a guilty plea makes

[case-related constitutional defects that occurred prior to the entry of the guilty plea] irrelevant to

the constitutional validity of the conviction," " [b]ecause the defendant has admitted the charges

against him." Class v. United States, 138 S.Ct. 798, 805-06 (2018).



11
  Indeed, Petitioner could have gone to trial, or sought permission to enter a plea of nolo
contendere, which would have permitted him to accept punishment for the charged offense
without admitting his guilt. See Del. Super. Ct. Crim. R. 11 (2)(b) ("A defendant may plead nolo
contendere or guilty without admitting the essential facts constituting the offense charged with
the consent of the court. Such a plea shall be accepted by the court only after due consideration
of the views of the parties and the interest of the public in the effective administration of
justice."); see also North Carolina v. Alford, 400 U.S. 25, 37 (1970) ("[W]hile most pleas of
guilty consist of both a waiver of trial and an express admission of guilt, the later element is not a
constitutional requisite to the imposition of criminal penalty. An individual accused of crime
may voluntarily, knowingly, and understandingly consent to the imposition of a prison sentence
even if he is unwilling or unable to admit his participation in the acts constituting the crime.").
Petitioner did not do so, and the Delaware Superior Court was entitled to rely on his solemn
admission that he committed the acts alleged by the State in rejecting his argument that the
OCME misconduct rendered his plea involuntary. See Brady v. United States, 397 U.S. at 757.

                                                  19
        As suggested by the aforementioned jurisprudence, if unknown non-exculpatory conduct

at the OCME was not material to a defendant' s decision to plead guilty, that same non-

exculpatory misconduct cannot provide a basis for rendering a defendant' s counseled decision to

enter a guilty plea involuntary, especially when that defendant participated in a plea colloquy in

open court, freely acknowledged his guilt, and has not asserted his factual innocence. Although

knowledge of the OCME misconduct would have provided Petitioner with "more bargaining

leverage," it cannot be said that the lack of that knowledge rendered his guilty plea involuntary.

Rather, Petitioner' s argument amounts only to a miscalculation of the strength of the State' s

case.

        In sum, the Court concludes that the Delaware Supreme Court did not unreasonably apply

Brady v. United States in holding that Petitioner' s guilty plea was not rendered involuntary due

to his lack of knowledge about the OCME misconduct Accordingly, the Court will deny Claim

One for failing to satisfy§ 2254(d)(l). 12


12
  Given the Court' s conclusion that Petitioner' s lack of knowledge about the OCME misconduct
did not "induce" him to plead guilty, it will refrain from addressing: (1) whether misconduct
engaged in by forensic lab employees and, in particular, the OCME misconduct in this case, can
be imputed to the State; and (2) whether the State committed an affirmative misrepresentation
when it informed Petitioner it has satisfied its Brady v. Maryland obligation. (D.I. 7 at 28-29;
D.I. 16 at 7) Nevertheless, as an aside, the Court notes (without holding) that the Delaware
Supreme Court' s implicit rejection of Petitioner' s imputation argument cannot be said to be
based on an unreasonable application of clearly established federal law. Since the Supreme
Court has never addressed whether a toxicologist is a member of the prosecution' s team, on
habeas review, a federal court must defer to a state court' s decision that a toxicologist is not a
member of the team. See, e.g., Sargent v. Sec '.Y Florida Dep 't of Corr. , 480 F. App 'x 523 , 530
(11 th Cir. 2012); Smith v. Massey, 235 F.3d 1259, 1272 (10 th Cir. 2000), overruled on other
grounds by Neill v. Gibson, 278 F.3d 11044 (10 th Cir. 2001). In addition, a number of courts that
have considered the rogue actions of a law enforcement officer - who was part of the prosecution
team - have found an exception to the "imputation rule" where the officer' s criminal activity was
known exclusively to the officer himself, even though such evidence might be favorable to the
defendant. See Arnold v. McNeil, 622 F. Supp. 2d 1294, 1313-14 (M.D. Fla. 2009) (collecting
cases); Com v. Scott, 5 N.E.3d 530, 543 (Mass. 2014). And finally, even though the actions of
other government agencies should be imputed to the prosecution when determining the
prosecution's obligation to tum over Brady v. Maryland material in the discovery context, there

                                                 20
       B. Claim Two: Unreasonable Finding of Fact

       In affirming the Superior Court' s denial of Petitioner' s Rule 61 motion, the Delaware

Supreme Court made the following observations about the misconduct at the OCME:

               In 2014 an investigation by the Delaware State Police and the
               Department of Justice revealed that some OCME employees had
               stolen drug evidence stored at the OCME due in large part to
               flawed oversight and security. To date, those problems, although
               including substantial evidence of sloppiness and allegations of
               "drylabbing," do not in any way involve evidence-planting. To the
               contrary, much of the uncovered misconduct seemed to be inspired
               by the reality that the evidence seized from defendants in fact
               involved illegal narcotics, and the temptation this provided to
               certain employees to steal some of that evidence for their personal
               use and for resale. Those problems have now been discussed in
               several judicial opinions, and in publicly available investigative
               reports.

Aricidiacono, 125 A.3d at 677-78 . The Delaware Supreme Court held that "the poor evidence-

handling practices at the OCME, however regrettable," did not entitle defendants who had freely

admitted their guilt when pleading guilty to relief. Id. at 678-79. The Delaware Supreme Court

then stated, even if it assumed that the conduct at the OCME amounted to egregious government

misconduct, "this conduct did not materially affect any of the pleas." Id. at 680 n.24

       In Claim Two, Petitioner contends that the Delaware Supreme Court "incorporated

unreasonable [factual] findings" from Aricidiacono that "minimized the OCME misconduct and

belittled the unrealistic burden of proof it placed on the petitioners." (D.I. 15 at 24) Petitioner' s

true complaint appears to be what he terms "the state court' s misguided fixation on [Petitioner' s]


is no Supreme Court precedent holding that the actions of other government agencies should be
imputed to the prosecution when analyzing the voluntariness of a plea under Brady v. United
States.




                                                  21
admission of guilt rather than on the voluntariness of that admission." (D.I. 15 at 21)

Petitioner' s statement that " (i]t defies logic to require [him] to provide a link between OCME

misconduct and his case" (D.I. 15 at 22) also appears to challenge the Delaware Supreme Court' s

refusal to characterize the OCME misconduct as "egregious undisclosed government

misconduct" in its Brady v. United States analysis. To the extent this portrayal is an accurate

summary of Petitioner' s argument in Claim Two, the Court has already rejected the instant

argument in its discussion of Claim One. Moreover, as the State aptly asserts, this "claim fails

for the simple reason that the Delaware court' s reasonable application of federal law rendered

unnecessary any need to delve further into OCME employee misconduct or the integrity of the

drug evidence in (Petitioner' s] case." (D .I. 18 at 18-19)

        Even if Petitioner' s factual challenge is more than a rehashing of Claim One, it is

unavailing. Petitioner appears to be dissatisfied with the state courts' description of the specific

instances of OCME misconduct, as indicated in his chart depicting " State Court' s Unreasonable

Findings" versus "Actual Facts." (D.I. 15 at 24-27) He asserts that the state courts ' findings

"either contradicted or understated significant facts in the record." (D .I. 15 at 24) In short, he

appears to contend that the Delaware Supreme Court unreasonably determined there was an

insufficient link between the OCME misconduct and his case. (D.I. 15 at 23)

        Since Claim Two challenges the factual basis of the Delaware Supreme Court' s decision,

the relevant inquiry is whether that decision was "based on an unreasonable determination of the

facts in light of the evidence presented in the State court proceeding." 28 U.S.C. § 2254(d)(2).

In making this determination, the Court must presume that the Delaware Supreme Court' s factual

findings are correct unless rebutted by clear and convincing evidence. See 28 U.S.C. §

2254( e)(1 ).



                                                  22
       After reviewing Petitioner' s argument in context with the record, the Court concludes

that Petitioner has failed to provide clear and convincing evidence rebutting the Delaware

Supreme Court' s factual determination that Petitioner failed to demonstrate a sufficient link

between the general OCME misconduct and his case. Petitioner was provided with the OCME

lab report before he pled guilty, and Bipin Mody was the chemist who tested the drugs.

Petitioner asserts Mody' s credibility was "seriously compromised" and that his employment was

terminated at some point after Petitioner' s case "due to failing to properly complete reports and

improper handling of evidence." (D.I. 15 at 16, 33) These assertions, however, fall far short of

establishing a nexus between any misconduct and the evidence in his case. Considering all of

these circumstances together with Petitioner's failure to assert his factual innocence, the Court

cannot conclude that the Delaware Supreme Court unreasonably determined the facts by holding

that the existence of overall misconduct at the OCME was insufficient to establish that

Petitioner's case was tainted by the same misconduct.

       As explained by the Superior Court in State v. Irwin, just one of the over 700 Delaware

post-conviction cases involving the OCME misconduct, and relied on by the Aricidiacono

Court:13

               To the extent that there are discrepancies between the drugs seized
               from a defendant and those tested by the lab, the individual
               possibly responsible for that conduct has not been identified. []
               [A]s best the Court can ascertain, and the parties have not provided
               evidence to the contrary, none of the cases in other jurisdictions
               that have led to the investigation of a particular crime lab have ever
               resulted in all of the evidence being found unreliable and
               inadmissible simply because that evidence was stored or tested at
               the lab that has been compromised.
13
  Citing Irwin, the Aricidiacono Court stated that, "[i]n our prior decisions, we found that when
defendants freely admitted their guilt by admitting that they possessed illegal narcotics, their lack
of knowledge that the OCME' s evidence-handling practices were seriously flawed and that
some OCME employees had engaged in malfeasance, did not invalidate their pleas."
Aricidiacono, 125 A.3d at 678-78.

                                                 23
                       *                      *                      *
               There is no evidence to date to suggest that proper testing of drugs
               submitted did not occur, or that the chemists were submitting false
               reports, or that critical evidence was withheld by the lab, or that
               there was any misconduct by the police in violation of a
               defendant's rights. When the smoke clears, what we have is a lab
               that suffered from systematic failures in protocol resulting in
               evidence being stolen, for either sale or personal consumption, and
               in some instances replaced with other drugs. While the defendants
               urge this Court to find any evidence stored at the OCME drug lab
               is ipso facto unreliable due to a lapse in management and protocol,
               the Court finds that such a blanket ruling is inappropriate.

State v. Irwin , 2014 WL 6734821 , at *7, *9 (Del. Super. Ct. Nov. 17, 2014). Accordingly, the

Court will deny Claim Two.

       C. Request for Evidentiary Hearing

       Petitioner "requests that this Court conduct an evidentiary hearing and allow full briefing

on his claim." (D.I. 2 at 17; D.I. 7 at 34) Additionally, if the Court fails to grant him habeas

relief, Petitioner asks the Court to "order the State to retest evidence; order the State to produce

evidence envelopes, all chain of custody records and any other discovery related to the evidence

and its handling." (D .I. 15 at 35) Having determined that the instant Petition does not warrant

relief under§ 2254(d)(l) and (2), the Court will deny Petitioner's request for an evidentiary

hearing and additional discovery. See Schriro v. Landrigan, 550 U.S. 465,474 (2007) ("Because

the deferential standards prescribed by § 2254 control whether to grant habeas relief, a federal

court must take into those standards in deciding whether an evidentiary hearing is appropriate.").



V.     CERTIFICATE OF APPEALABILITY

       A district court issuing a final order denying a § 2254 petition must also decide whether

to issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011). A certificate of



                                                 24
appealability is appropriate when a petitioner makes a "substantial showing of the denial of a

constitutional right" by demonstrating "that reasonable jurists would find the district court's

assessment of the constitutional claims debatable or wrong." 28 U.S.C. § 2253(c)(2); Slack v.

McDaniel, 529 U.S. 473 , 484 (2000).

       The Court has concluded that Petitioner' s habeas claims do not warrant relief. In the

Court' s view, reasonable jurists would not find this conclusion to be debatable. Accordingly, the

Court declines to issue a certificate of appealability.

VI.    CONCLUSION

       For the reasons discussed, Petitioner' s Application For A Writ Of Habeas Corpus

Pursuant To 28 U.S.C. § 2254 is DENIED without an evidentiary hearing. An appropriate Order

will be entered.




                                                  25
